PER CURIAM:
Ernest Terrell Woodruff, Jr., a federal prisoner, appeals the district court’s order denying relief on his 28 U.S.C. § 2241 (2000) petition. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. Woodruff v. United States, No. 7:07-cv-00588-jlk-mfu, 2008 WL 62179 (W.D.Va. Jan. 3, 2008). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court *332and argument would not aid the decisional process.

AFFIRMED.